755 N.W.2d 624 (2008)
Justin FULLER, Personal Representative of the Estate of Robert M. Fuller, Plaintiff-Appellant,
v.
Ali A. ESFAHANI, M.D., Genesys Regional Medical Center, William V. Zemnickas II, D.O., and Surgical Specialists, P.C., Defendants-Appellees, and
Walter F. Barkey, M.D. and McLaren Health Care Corp., Defendants.
Docket No. 136394. COA No. 271368.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 27, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.